

113 HR 3318 IH: Reimburse Educators who Pay for Academic Year Supplies Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3318IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Ms. Shea-Porter (for herself, Mr. Cohen, Mr. Tonko, Mr. Holt, Mr. Rangel, Mr. Grijalva, Mr. Ellison, Mr. Honda, Mr. Courtney, Mr. McDermott, Ms. Kuster, Mr. Cárdenas, Mr. Ben Ray Luján of New Mexico, Ms. Lee of California, Ms. Castor of Florida, Mr. Swalwell of California, Mr. Cartwright, Mr. Price of North Carolina, Mr. Walz, Ms. Brownley of California, Mr. Capuano, Mr. Butterfield, Mr. McGovern, Mr. Pocan, Ms. Bonamici, Mr. Jones, Mr. King of New York, Ms. Ros-Lehtinen, Ms. Edwards, Ms. Titus, and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the above-the-line deduction for certain expenses of elementary and secondary school teachers.1.Short titleThis Act may be cited as the Reimburse Educators who Pay for Academic Year Supplies Act of 2013 or as the REPAY Supplies Act of 2013.2.Above-the-line deduction for certain expenses of elementary and secondary school teachers made permanent(a)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, or 2013, the deductions and inserting The deductions.(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.